               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NEW YORK




OYSTER BAY WATER DISTRICT,

               Plaintiff,            Complaint for a Civil Case

  -against-                          Case No. 18-cv-7272

THE DOW CHEMICAL COMPANY,
                                     Jury Trial Demanded
FERRO CORPORATION, and VULCAN
MATERIALS COMPANY,

               Defendants.
                                                     TABLE OF CONTENTS


I.    Introduction ........................................................................................................................... 1

II. Parties ..................................................................................................................................... 2

III. Jurisdiction and Venue ......................................................................................................... 3

IV. Factual Allegations ................................................................................................................ 4

       A. The Contaminant: 1,4-Dioxane........................................................................................ 4

       B. Regulatory Standards Applicable to 1,4-Dioxane ........................................................... 6

       C. Defendants’ Knowledge of 1,4-Dioxane’s Hazards ........................................................ 7

       D. Harm Resulting from 1,4-Dioxane in Oyster Bay Water District’s Wells .................... 10

V. Causes of Action................................................................................................................... 11

       FIRST CAUSE OF ACTION
       Strict Products Liability for Defective Design ...................................................................... 11

       SECOND CAUSE OF ACTION
       Strict Products Liability for Failure to Warn......................................................................... 13

       THIRD CAUSE OF ACTION
       Negligence ............................................................................................................................. 16

       FOURTH CAUSE OF ACTION
       Public Nuisance ..................................................................................................................... 17

       FIFTH CAUSE OF ACTION
       Trespass ................................................................................................................................. 18

VI. Prayer for Relief .................................................................................................................. 20

VII. Demand for Jury Trial ........................................................................................................ 20




                                                                         i
  I.   Introduction

       1.      Plaintiff Oyster Bay Water District (“the District,” or “Plaintiff”) is a public

drinking water provider serving approximately 8,700 residents and businesses in Nassau County,

New York. The District brings this action to recover the substantial costs necessary to protect the

public and restore its damaged drinking water supply wells, which are contaminated by the toxic

chemical 1,4-dioxane.

       2.      1,4-dioxane is a highly toxic substance and likely human carcinogen that is an

ingredient, component, contaminant, and/or impurity in certain industrial and commercial

products. 1,4-dioxane and/or products containing 1,4-dioxane were used and discharged in the

vicinity of the District’s drinking water production wells. 1,4-dioxane has migrated from

multiple sources through the subsurface and into the groundwater, and now contaminates the

majority of the District’s wells.

       3.      The defendants in this action are manufacturers, distributors, retailers, and

promoters of 1,4-dioxane and/or industrial products that contain 1,4-dioxane that caused the

contamination of the District’s wells. The Defendants knowingly and willfully manufactured,

promoted, and/or sold products containing 1,4-dioxane to industrial facilities and consumers in

Nassau County, when they knew or reasonably should have known that this harmful compound

would inevitably reach groundwater, significantly pollute drinking water wells, render drinking

water unusable and unsafe, and threaten the public health and welfare, as it has done and will

continue to do with respect to the District’s wells.

       4.      The District files this lawsuit to recover compensatory damages and all other

remedies, including but not limited to all necessary funds to reimburse the District for the costs

of designing, constructing, installing, operating, and maintaining the treatment facilities and




                                                  1
equipment required to remove the 1,4-dioxane from its drinking water wells, and all associated

costs, and to ensure that the parties responsible for the drinking water contamination bear these

expenses, rather than the District and its ratepayers.


 II.    Parties

        5.        Plaintiff Oyster Bay Water District is a public drinking water provider that

serves approximately 8,700 residents and businesses in the Town of Oyster Bay, Nassau County.

        6.        The District currently operates five municipal supply wells distributed throughout

its service area.

        7.        The District’s wells are contaminated and/or threatened by 1,4-dioxane

contamination spreading throughout the aquifer system from which the District draws its

drinking water supply.

        8.        The District has a duty to exercise due care and diligence in the maintenance and

supervision of its public water system to prevent its pollution and depletion pursuant to 10 NYCRR

§ 5-1.71.

        9.        The District has a duty to exercise due care and diligence in the maintenance and

supervision of its public water system to ensure the protection of the public health pursuant to 10

NYCRR § 5-1.51.

        10.       In carrying out its powers, duties, and responsibilities, the District acts in all

respects for the benefit of the people of the Oyster Bay Water District and the State of New

York, for the protection of their health, welfare, and prosperity.

        11.       At all times relevant to this action, the following defendants designed,

manufactured, formulated, marketed, promoted, distributed, sold, and/or otherwise supplied

(directly or indirectly) 1,4-dioxane and/or products containing 1,4-dioxane such that each



                                                     2
defendant knew or should have known that 1,4-dioxane would be delivered into areas

contaminating the District’s water supply wells.

             a. Defendant Dow Chemical Company is a Delaware corporation with its principal

                office in Midland, Michigan, which at all times relevant to this action was doing

                business in New York.

             b. Defendant Ferro Corporation is an Ohio corporation with its principal office in

                Mayfield Heights, Ohio, which at all times relevant to this action was doing

                business in New York.

             c. Defendant Vulcan Materials Company is a New Jersey corporation with its

                principal place of business in Birmingham, Alabama, which at all times relevant

                to this action was doing business in New York.

       12.      When reference is made in this Complaint to any act or omission of any of the

Defendants, it shall be deemed that the officers, directors, agents, employees, or representatives

of the Defendants committed or authorized such act or omission, or failed to adequately

supervise or properly control or direct their employees while engaged in the management,

direction, operation, or control of the affairs of Defendants, and did so while acting within the

scope of their duties, employment, or agency.

       13.      All references to a Defendant or Defendants in this Complaint include any

predecessors, successors, parents, subsidiaries, affiliates, and divisions of the named Defendants.


III.   Jurisdiction and Venue

       14.      The United States District Court for the Eastern District of New York has

jurisdiction over this action pursuant to 28 U.S.C. § 1332 because the matter in controversy is

between citizens of different states and exceeds the sum of $75,000.



                                                   3
          15.   This Court has jurisdiction over Defendants because, based on information and

belief, each Defendant has sufficient minimum contacts in New York or otherwise intentionally

avails itself of the New York market either through the distribution or sale of products containing

1,4-dioxane in the State of New York so as to render the exercise of jurisdiction over it by this

Court consistent with traditional notions of fair play and substantial justice. Each Defendant is a

corporation or other business authorized to do business in New York and registered with the

New York Secretary of State.

          16.   Venue is proper in the Eastern District of New York pursuant to 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events, omissions, and harms giving rise to this

case occurred, or a substantial part of the property that is the subject of this action is situated, in

the Eastern District of New York.


IV.       Factual Allegations

          A.    The Contaminant: 1,4-Dioxane

          17.   1,4-dioxane is a synthetic industrial chemical that does not occur in nature. Highly

toxic and extremely persistent in the environment, 1,4-dioxane poses a risk to human health and

safety.

          18.   In the United States, 1,4-dioxane was primarily manufactured by Dow Chemical

Company and Ferro Corporation. A third company, Union Carbide, also manufactured 1,4-

dioxane but merged with Dow Chemical in 2001.

          19.   1,4-dioxane was most widely used in industrial settings as a stabilizer for

chlorinated solvents, primarily methyl chloroform, also known as 1,1,1-trichloroethane (“TCA”),

which was used to dissolve greasy and oily substances from machined metal products, among

other uses, including as a septic tank cleaner. Widespread use of TCA stabilized by 1,4-dioxane



                                                   4
started in the 1950s and continued until 1996, when the Montreal Protocol banned TCA for its

role in depleting the ozone layer. Even after its ban, TCA was still widely used under an

exemption from the ban for “existing stocks,” and was still manufactured in the United States at

significant production volumes for certain uses in medical devices and aviation safety until

January 1, 2005.

       20.     The technology for 1,4-dioxane stabilization of TCA was owned, and licensed, by

Defendant Dow Chemical Company, the market leader in production of both TCA and 1,4-

dioxane. Defendant Vulcan Materials Company licensed this process from Dow to produce 1,4-

dioxane-stabilized TCA.

       21.     1,4-dioxane has unique characteristics that cause extensive and persistent

environmental contamination. Specifically, it is (1) mobile—that is, because it is entirely soluble

(miscible) in water and does not adsorb (stick) to soil particles, it is readily transported through

the soil and into groundwater where it can migrate long distances; and (2) persistent—that is, it

does not readily biologically or chemically degrade in the environment nor is it removed by

conventional treatment systems for drinking water. In sum, once it is applied, discharged,

disposed of, or otherwise released onto land, 1,4-dioxane migrates through the subsurface and

into groundwater, resists natural degradation, and is difficult and costly to remove from water.

       22.     1,4-dioxane contamination presents a significant threat to public health and

welfare. The U.S. Environmental Protection Agency (EPA) classifies 1,4-dioxane as “likely to be

carcinogenic to humans.” 1,4-dioxane also causes liver and kidney damage.

       23.     1,4-dioxane is fungible: 1,4-dioxane made and/or used by one Defendant is

chemically identical to 1,4-dioxane made and/or used by any other Defendant. Using currently




                                                  5
accepted scientific methods, it is impossible, based on the chemical’s physical characteristics, to

identify the manufacturer of the 1,4-dioxane or the product containing the 1,4-dioxane.

       24.     Once released into the environment, 1,4-dioxane lacks characteristics or a

chemical signature that would enable identification of the specific company that manufactured

the product, based on any physical characteristics. Even when it is possible to identify a source

of a plume of 1,4-dioxane, it is impossible, based on any physical characteristics, to identify

what portions of commingled 1,4-dioxane were manufactured or supplied by any particular

Defendant.

       B.      Regulatory Standards Applicable to 1,4-Dioxane

       25.     No federal or state agency has approved 1,4-dioxane as an additive to drinking

water at any level. No federal or state agency has approved releasing or discharging 1,4-dioxane

to groundwater in any amount.

       26.     Currently, there is no enforceable federal or New York State drinking water

standard specific to 1,4-dioxane.

       27.     1,4-dioxane is regulated as an “unspecified organic contaminant” by the New

York State Department of Health under a generic “maximum contaminant level” (MCL) of 50

parts per billion (ppb).1 None of the District’s wells has ever exceeded this generic standard.

       28.     In February 2016, Governor Cuomo created a Water Quality Rapid Response

Team (WQRRT), led by the New York State Department of Environmental Conservation and

Department of Health, to investigate water contamination reports across New York and take

corrective action to address these contamination issues. The WQRRT has been working to



1
 New York’s MCL is denominated in micrograms per liter (μg/L); this measure is equivalent to parts per
billion. See, e.g., Zane Satterfield, “What Does ppm or ppb Mean?,” Nat’l Envtl. Servs. Ctr., W. Va.
Univ., at 1 (2004), available at http://nesc.wvu.edu/ndwc/articles/ot/fa04/q&a.pdf.


                                                  6
identify and address drinking water issues across the state, including sampling of public water

and private wells for 1,4-dioxane.

       29.     On April 26, 2017, in response to growing public concern about drinking water

pollution, Governor Cuomo signed the Clean Water Infrastructure Act, a $2.5 billion investment

in drinking water infrastructure and water quality protection across the state. The legislation

requires all New York-based water systems to test for 1,4-dioxane contamination.

       30.     In September 2017, Governor Cuomo appointed 12 members to a new Drinking

Water Quality Council tasked with ensuring all New Yorkers have access to safe and clean

drinking water. The Council’s initial responsibility includes recommending an enforceable MCL

for 1,4-dioxane as a priority emerging contaminant that remains unregulated by the federal

government. On December 18, 2018, the Council met and recommended an MCL for

1,4-dioxane, rendering enforcement imminent.

       C.      Defendants’ Knowledge of 1,4-Dioxane’s Hazards

       31.     Defendants knew or should have known of the grave harm and threat to public

health and the environment presented by proliferating use of 1,4-dioxane products. Specifically,

at all times relevant to this action, Defendants knew or reasonably should have known, among

other things, that: (a) 1,4-dioxane is toxic to humans; and (b) when products containing

1,4-dioxane are applied, discharged, disposed of, or otherwise released onto land, 1,4-dioxane

readily migrates through the subsurface, mixes easily with groundwater, and once present in

water, resists natural degradation, renders drinking water unsafe and/or non-potable, and requires

significant expenses to remove from public drinking water wells. Defendants’ own research

establishes their knowledge of these characteristics of 1,4-dioxane.




                                                 7
       32.     At all times relevant to this action, Defendants have been among the nation's most

sophisticated and technically advanced companies in many areas, including chemistry, organic

chemistry, analytical chemistry, methods of subsurface investigation, and other areas. As such,

they were uncommonly well-positioned to evaluate the potential for the application of their

products to result in groundwater contamination.

       33.     The general mechanisms by which groundwater becomes contaminated with

persistent organic compounds, including 1,4-dioxane, have been described in technical literature

with which the Defendants were or should have been familiar since at least the 1940s.

       34.     At all times relevant to this action, Defendant producers of 1,4-dioxane and TCA

stabilized with 1,4-dioxane knew or reasonably should have known that the degreasing

equipment used by metal product manufacturers and other industrial facilities routinely leaked or

otherwise released TCA—and, therefore necessarily 1,4-dioxane—into the environment.

       35.     At all times relevant to this action, Defendant producers of 1,4-dioxane and TCA

stabilized with 1,4-dioxane knew that the primary use of their product, i.e. vapor degreasing,

significantly concentrates 1,4-dioxane in the waste stream. Because 1,4-dioxane boils at a higher

temperature than TCA, a relatively high proportion of 1,4-dioxane remains as a liquid during

vapor degreaser operations. Vapor degreasing causes TCA to be lost to the atmosphere, requiring

operators to periodically add TCA to the tank. Consequently, while TCA was stabilized with

between 2.5 and 4.5% 1,4-dioxane by weight, Dow Chemical’s publications and patents show

that after use of 1,4-dioxane-stabilized TCA in vapor degreasing operations, the ending

concentration of 1,4-dioxane was often as high as 15 to 25%. Waste TCA removed from vapor

degreasers therefore typically included high concentrations of 1,4-dioxane with great potential to

contaminate large volumes of groundwater. Moreover, it was foreseeable to Defendants—




                                                8
indeed, it was well known—that such wastes were often disposed of onto land, where they

migrated into groundwater.

       36.     Defendants knew or should have known that routine solvent handling, use, and

disposal practices led to frequent and substantial releases from facilities using 1,4-dioxane-

related compounds. Users of chlorinated solvents, including TCA produced by Defendants,

routinely disposed of waste solvents by pouring them onto the ground or into trenches for

evaporation or burning. In addition, solvent use and recovery systems by design produced

wastewater with very high concentrations of 1,4-dioxane and also routinely malfunctioned and/or

otherwise discharged solvent containing 1,4-dioxane, resulting in releases to surface and

groundwater. Defendants were at all times aware of these practices and foreseeable equipment

malfunctions and spills, and the likelihood of releases to the ground and groundwater of solvents

containing 1,4-dioxane. Indeed, users of chlorinated solvents, including TCA, were routinely

advised by Defendants themselves to dispose of waste solvents by pouring them onto the ground

or into trenches for evaporation or burning. These practices resulted in significant soil and

groundwater contamination from metals fabrication and other industrial solvent release sites

during the height of TCA use in the 1960s through the 1990s.

       37.     Despite knowing or having reason to know that long-term groundwater

contamination and pollution of water wells were inevitable consequences of the foreseeable uses

of their products without proper precautionary measures, including but not limited to adequate

warnings, Defendants nonetheless promoted, marketed, and or/sold such products in the vicinity

of the District’s wells and elsewhere without providing any such warnings.




                                                 9
          38.   At all times relevant to this action, Defendants developed, tested, patented, and

generally knew of the existence of feasible alternative stabilizers to obviate the use of

1,4-dioxane to stabilize TCA.

          39.   At all times relevant to this action, Defendants manufactured, tested, or were

otherwise aware of alternative solvents that would have eliminated the use of TCA stabilized by

1,4-dioxane. For example, trichloroethylene (“TCE”), which did not contain 1,4-dioxane, was

used for vapor degreasing at significant volumes throughout all time periods relevant to this

action.

          40.   Despite knowing or having reason to know of 1,4-dioxane’s toxic properties and

propensity to contaminate groundwater, and despite the existence of feasible alternative designs

that did not contain 1,4-dioxane, Defendants nonetheless manufactured, promoted, marketed,

and/or sold TCA containing 1,4-dioxane that was used in the vicinity of the District’s wells.

          D.    Harm Resulting from 1,4-Dioxane in Oyster Bay Water District’s Wells

          41.   The District meets its customers’ demand for water exclusively from municipal

supply wells that draw from the Long Island Aquifer System, designated by the EPA as a “sole

source” aquifer under the Safe Drinking Water Act, 42 U.S.C. § 300h-3(3), in 1975. A sole

source aquifer is one that is “the sole or principal drinking water source for the area and which, if

contaminated, would create a significant hazard to public health.” The EPA observed that

“contamination of the aquifer system underlying Nassau and Suffolk Counties, New York, would

pose a significant hazard to those people dependent on the aquifer system for drinking purposes.”

          42.   1,4-dioxane has been detected in varying amounts at varying times in the

District’s wells. In addition, 1,4-dioxane’s high mobility and persistence in soil and groundwater

means it will likely continue to spread to affect even more of the District’s wells in the future.




                                                 10
        43.     The area surrounding the District’s wells historically had various facilities that

handled and disposed of Defendants’ TCA, primarily as an industrial degreaser, and also as a

component of septic tank cleaners used in unsewered areas. Many of those facilities were not

connected to the public sewer system before the 1980s, and the users would have disposed of

solvent waste on-site, where it could readily leach into the ground. 1,4-dioxane disposed of from

those facilities during routine, intended use has migrated to the public water supply and now

contaminates the District’s wells.

        44.     The chlorinated solvent TCA and its constituent 1,4-dioxane produced by

Defendants is a major source of 1,4-dioxane released to the groundwater that supplies the

District’s production wells. 1,4-dioxane has reached groundwater from TCA-related uses in the

vicinity of the District’s wells.


 V.     Causes of Action

                                  FIRST CAUSE OF ACTION
                          Strict Products Liability for Defective Design

        45.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

        46.     As commercial designers, manufacturers, distributors, suppliers, sellers, and/or

marketers of products containing 1,4-dioxane, Defendants had a strict duty not to place into the

stream of commerce a product that is unreasonably dangerous.

        47.     Defendants knew that third parties would purchase products containing

1,4-dioxane and use them without inspection for defects.

        48.     Products containing 1,4-dioxane purchased or otherwise acquired (directly or

indirectly) from Defendants by third parties were applied, discharged, disposed of, or otherwise




                                                  11
released onto lands and/or water in the vicinity of Plaintiff’s drinking water production wells.

Such discharges occurred at various locations, at various times, and in various amounts.

       49.      The products containing 1,4-dioxane purchased by third parties were used in a

reasonably foreseeable manner and without substantial change in the condition of such products.

       50.      Defendants knew or reasonably should have known that the use of products

containing 1,4-dioxane in their intended manner would result in the spillage, discharge, disposal,

or release of 1,4-dioxane onto land or into water.

       51.      The products containing 1,4-dioxane used in the vicinity of Plaintiff’s drinking

water production wells were defective in design and unreasonably dangerous because, among

other things:

             a. 1,4-dioxane causes extensive and persistent groundwater contamination when it,

                or products containing it, are used in their foreseeable and intended manner.

             b. 1,4-dioxane contamination in drinking water poses significant threats to public

                health and welfare.

             c. Defendants failed to conduct and/or failed to disclose reasonable, appropriate, or

                adequate scientific studies to evaluate the environmental fate and transport and

                potential human health effects of 1,4-dioxane.

       52.      At all times relevant to this action, products containing 1,4-dioxane were

dangerous to an extent beyond that which would be contemplated by the ordinary consumer,

and/or the foreseeable risk of harm to public health and welfare posed by 1,4-dioxane

outweighed the cost to Defendants of reducing or eliminating such risk.




                                                 12
       53.     Defendants knew or should have known about feasible alternatives to TCA and/or

alternatives to producing TCA without the use of 1,4-dioxane, and the omission of such

alternative designs rendered Defendants’ products not reasonably safe.

       54.     As a direct and proximate result of the defects previously described, several of

Plaintiff’s wells have been, continue to be, and others may become contaminated with

1,4-dioxane in varying amounts over time, causing Plaintiff significant injury and damage.

       55.     As a direct and proximate result of the Defendants’ acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to

1,4-dioxane contamination of its wells in an amount to be proved at trial.

       56.     Defendants knew it was substantially certain that their acts and omissions

described above would cause injury and damage, including 1,4-dioxane contamination of

drinking water wells. Defendants committed each of the above-described acts and omission

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard of

the probable dangerous consequences of that conduct and its reasonably foreseeable impacts on

public health and welfare. Therefore, Plaintiff requests an award of punitive damages in an

amount sufficient to punish these Defendants and that fairly reflects the aggravating

circumstances alleged herein.

       57.     Defendants are strictly, jointly and severally liable for all such damages, and

Plaintiff is entitled to recover all such damages and other relief as set forth below.


                                 SECOND CAUSE OF ACTION
                          Strict Products Liability for Failure to Warn

       58.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.


                                                  13
       59.     As designers, manufacturers, distributors, sellers, suppliers, and/or marketers of

1,4-dioxane and/or products containing 1,4-dioxane, Defendants had a strict duty to warn against

latent dangers resulting from foreseeable uses of their products that Defendants knew or should

have known about.

       60.     Defendants knew that third parties would purchase products containing

1,4-dioxane and use them without inspection for defects.

       61.     Products containing 1,4-dioxane purchased or otherwise acquired (directly or

indirectly) from Defendants by third parties were applied, discharged, disposed of, or otherwise

released at various locations, at various times, and in various amounts onto the lands and/or

water in the vicinity of Plaintiff’s drinking water production wells.

       62.     The products containing 1,4-dioxane purchased by third parties were used in a

reasonably foreseeable manner and without substantial change in the condition of such products.

       63.     Defendants knew or should have known that the use of products containing

1,4-dioxane in their intended manner would result in the discharge, disposal, or release of

1,4-dioxane onto land or into water.

       64.     The products containing 1,4-dioxane used in the vicinity of Plaintiff’s drinking

water production wells were defective in design and unreasonably dangerous products for the

reasons set forth in Paragraphs 44 and 45 above.

       65.     Despite the known and/or reasonably foreseeable hazards to human health and

welfare associated with the use of products containing 1,4-dioxane in the vicinity of Plaintiff’s

drinking water production wells, including contamination of public drinking water wells with

1,4-dioxane, Defendants failed to provide adequate warnings of, or take any other precautionary

measures to mitigate, those hazards.




                                                 14
       66.     In particular, Defendants failed to describe such hazards or provide any

precautionary statements regarding such hazards in the labeling of their products containing

1,4-dioxane or otherwise.

       67.     As a direct and proximate result of Defendants’ failure to warn of the hazards

posed by disposal or release of products containing 1,4-dioxane in the vicinity of subterranean

public drinking water wells that were, or reasonably should have been, known to them,

1,4-dioxane contaminates many of Plaintiff’s wells in varying amounts.

       68.     As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to

1,4-dioxane contamination of its wells in an amount to be proved at trial.

       69.     Defendants knew it was substantially certain that their acts and omissions

described above would cause injury and damage, including 1,4-dioxane contamination of

drinking water wells. Defendants committed each of the above-described acts and omission

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard to

the probable dangerous consequences of that conduct and its reasonably foreseeable impacts on

public health and welfare. Therefore, Plaintiff requests an award of punitive damages in an

amount sufficient to punish these Defendants and that fairly reflects the aggravating

circumstances alleged herein.

       70.     Defendants are strictly, jointly and severally liable for all such damages, and

Plaintiff is entitled to recover all such damages and other relief as set forth below.




                                                  15
                                   THIRD CAUSE OF ACTION
                                          Negligence

       71.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

       72.     As commercial manufacturers, sellers, distributors, suppliers, marketers, and/or

designers of 1,4-dioxane products, Defendants owed a duty of care to Plaintiff not to place into

the stream of commerce a product that was in a defective condition and unreasonably dangerous

to drinking water in Oyster Bay.

       73.     Defendants breached this duty by negligently designing, formulating,

manufacturing, distributing, selling, supplying, and/or marketing such unreasonably dangerous

products into the stream of commerce, including in Nassau County over the Long Island Aquifer

System, even when they knew or should have known about the dangers 1,4-dioxane posed to

drinking water wells.

       74.     As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to

1,4-dioxane contamination of its wells in an amount to be proved at trial.

       75.     Defendants knew it was substantially certain that their acts and omissions

described above would cause injury and damage, including 1,4-dioxane contamination of

drinking water wells. Defendants committed each of the above-described acts and omission

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard to

the probable dangerous consequences of that conduct and its reasonably foreseeable impacts on

public health and welfare. Therefore, Plaintiff requests an award of punitive damages in an




                                                 16
amount sufficient to punish these Defendants and that fairly reflects the aggravating

circumstances alleged herein.

       76.     Defendants are jointly and severally liable for all such damages, and Plaintiff is

entitled to recover all such damages and other relief as set forth below.


                                 FOURTH CAUSE OF ACTION
                                      Public Nuisance

       77.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

       78.     The District provides drinking water from its wells to residents and businesses for

drinking, bathing, cleaning, washing, and other uses.

       79.     Because the District is a public entity, the water it provides to those residents and

businesses is a public or commonly held resource. Members of the public have a right to have

their water remain clean and potable, free of contamination by toxic man-made compounds.

       80.     Defendants’ acts and omissions, including their manufacture, promotion,

marketing, sale, distribution, supply, defective design of, and/or failure to warn regarding

1,4-dioxane in their products, contaminated such wells, rendering water served from them a

public health hazard and unfit for human consumption.

       81.     Consequently, Defendants substantially interfered with and caused damage to a

public or common resource that endangered public property, as well as the health, safety, and

comfort of a considerable number of persons. Such action creates, contributes to, or maintains a

public nuisance.

       82.     As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to

1,4-dioxane contamination of its wells in an amount to be proved at trial.


                                                 17
       83.     As an owner of water production wells and purveyor of drinking water, Plaintiff

suffers injuries different in kind from the community at large because it relies entirely upon its

groundwater production wells for its public service functions.

       84.     Defendants knew it was substantially certain that their acts and omissions

described above would cause injury and damage, including 1,4-dioxane contamination of

drinking water wells. The Defendants committed each of the above-described acts and omission

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard to

the probable dangerous consequences of that conduct and its reasonably foreseeable impacts on

public health and welfare. Therefore, Plaintiff requests an award of punitive damages in an

amount sufficient to punish these Defendants and that fairly reflects the aggravating

circumstances alleged herein.

       85.     Defendants are jointly and severally liable for all such damages, and Plaintiff is

entitled to recover all such damages and other relief as set forth below.


                                  FIFTH CAUSE OF ACTION
                                          Trespass

       86.     Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraph as if fully stated herein.

       87.     Plaintiff owns and possesses its drinking water production system, including

drinking water production wells that extract groundwater in the Town of Oyster Bay, New York.

       88.     Plaintiff actually and actively exercises its rights to appropriate and use

groundwater drawn from its wells.

       89.     Plaintiff did not give any Defendant permission to cause 1,4-dioxane to enter its

groundwater wells.


                                                 18
       90.     Defendants knew or reasonably should have known that 1,4-dioxane has a

propensity to infiltrate groundwater aquifers when released to the environment; is a mobile and

persistent groundwater contaminant capable of moving substantial distances within aquifers; is

toxic to human health; and is therefore hazardous to drinking water systems and human health.

       91.     Defendants manufactured, promoted, marketed, distributed, and/or sold products

containing 1,4-dioxane, which Defendants knew or reasonably should have known would

virtually certainly be discharged and release toxic 1,4-dioxane into the ground and sewer system,

and intrude upon, contaminate, and damage Plaintiff’s possessory interest.

       92.     Defendants’ conduct constitutes a continuing unauthorized intrusion and a

continuing trespass onto the District’s property.

       93.     Each Defendant is a substantial factor in bringing about the contamination of

Plaintiff’s wells, and each Defendant aided and abetted the trespasses and is jointly responsible

for the injuries and damage caused to Plaintiff.

       94.     As a direct and proximate result of Defendants’ acts and omissions as alleged

herein, Plaintiff has incurred, is incurring, and will continue to incur damages related to

1,4-dioxane contamination of its wells in an amount to be proved at trial.

       95.     Defendants knew it was substantially certain that their acts and omissions

described above would cause injury and damage, including 1,4-dioxane contamination of

drinking water wells. Defendants committed each of the above-described acts and omissions

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of 1,4-dioxane and/or products containing 1,4-dioxane, in conscious disregard to

the probable dangerous consequences of that conduct and its reasonably foreseeable impacts on

public health and welfare. Therefore, Plaintiff requests an award of punitive damages in an




                                                    19
amount sufficient to punish these Defendants and that fairly reflects the aggravating

circumstances alleged herein.

       96.      Defendants are jointly and severally liable for all such damages, and Plaintiff is

entitled to recover all such damages and other relief as set forth below.


VI.    Prayer for Relief

       Plaintiff Oyster Bay Water District prays for judgment against Defendants, jointly and

severally, awarding Plaintiff:

             a. Compensatory damages in an amount according to proof;

             b. Punitive damages in an amount to be determined at trial;

             c. Injunctive and equitable relief, including in the form of a fund to abate the

                nuisance and trespass;

             d. All appropriate declaratory relief;

             e. Plaintiff’s costs in prosecuting this action, including reasonable attorneys’ fees,

                court costs, expert fees, and other expenses of litigation;

             f. Pre-judgment interest and post-judgment interest; and

             g. All other relief this Court deems just, proper, and equitable.


VII.   Demand for Jury Trial

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff requests a trial by jury of all

claims asserted in this Complaint.

       //

       //

       //




                                                  20
Dated: December 20, 2018   Respectfully submitted,



                           ____________________________________
                           Matthew K. Edling


                           VICTOR M. SHER (pro hac vice application to be submitted)
                           vic@sheredling.com
                           MATTHEW K. EDLING
                           matt@sheredling.com
                           KATIE H. JONES (pro hac vice application to be submitted)
                           katie@sheredling.com
                           TIMOTHY R. SLOANE (pro hac vice application to be
                           submitted)
                           tim@sheredling.com
                           SHER EDLING LLP
                           100 Montgomery St. Suite 1410
                           San Francisco, CA 94104
                           (628) 231-2500

                           DONALD N. MACKENZIE
                           LAW OFFICE OF DONALD N. MACKENZIE
                           123 South Street, Suite 206
                           Oyster Bay, NY 11771
                           (516) 496-4529
                           donaldmackenzie99@gmail.com

                           Attorneys for Plaintiff
                           Oyster Bay Water District




                                        21
